Citation Nr: 0312498	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  98-19 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an effective date prior to January 12, 
1998, for an award of service connection for a left knee 
disability, characterized as internal derangement of the left 
knee joint with a medial meniscus tear, and anterior cruciate 
ligament instability.  

2.  Entitlement a disability evaluation in excess of 20 
percent for anterior cruciate ligament instability of the 
left knee.

3.  Entitlement to a disability evaluation in excess of 10 
percent for internal derangement of the left knee joint, with 
a medial meniscus tear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the benefits sought on 
appeal.

This appeal was previously before the Board.  In a decision 
issued on July 16, 1999, the Board denied the claim for an 
earlier effective date, and remanded the increased rating 
issues for further development.  The veteran disagreed with 
the Board's decision as to all three issues, and appealed the 
matter to the United States Court of Appeals for Veterans 
Claims ("Court").  In an Order dated April 6, 2001, the 
Court vacated the Board's July 1999 decision as to the 
earlier effective date claim, and remanded the matter to the 
Board for readjudication in light of enactment of the 
Veterans Claims Assistance Act of 2000 ("VCAA").  As to the 
increased rating claims, the Court explained that because the 
Board remanded those two claims, they were not before the 
Court.  

The Board notes that in January 2001, the veteran submitted a 
claim for entitlement to service connection for post-
traumatic stress disorder (PTSD), and in March 2001, the RO 
sent the veteran a letter informing him that they were 
working on his claim.  That issue is not currently before the 
Board.

The Board also notes that in April 2003 and May 2003, the 
Board received letters from the veteran in which he 
referenced knee surgery that he underwent at a VA medical 
center in August 1972.  He maintains that the surgery was to 
treat a torn medial meniscus, when in fact, the surgeon 
removed the anterior cruciate ligament (ACL) in the knee, but 
did not report that on the hospital summary.  At one point in 
the April 2003 letter, the veteran makes a reference to a 
"medical malpractice case."  In the May 2003 letter, the 
veteran characterizes the removal of the left ACL as 
"intentional or inadvertent."  Additionally, in an earlier 
statement dated in August 2000, the veteran stated that the 
"secret removal" of his left ACL has "irreversibly 
destroyed" his knee stability, and caused a tear in the 
remnant of the medial meniscus that was removed in 1972.  To 
the extent that the veteran may wish to file a claim for 
compensation under the provisions of 38 U.S.C. § 1151, that 
matter is referred back to the RO for clarification, and any 
appropriate action.


REMAND

This matter arises out of the veteran's claim that he should 
be assigned an effective date prior to January 12, 1998, for 
an award of service connection for a left knee disability, 
characterized as internal derangement of the left knee joint 
with a medial meniscus tear, and anterior cruciate ligament 
instability.  Essentially, the veteran maintains that he 
never received notice of a March 1973 rating decision, which 
denied his original claim for service connection.  
Additionally, the veteran maintains that he should be 
assigned higher disability ratings for his anterior cruciate 
ligament instability of the left knee, currently rated as 20 
percent disabling, and his internal derangement of the left 
knee joint with a medial meniscus tear, currently rated as 10 
percent disabling.  

A significant change in the law took place during the 
pendency of this appeal.  On November 9, 2000, the Veterans' 
Claims Assistance Act of 2000 (VCAA) was enacted, which is 
presently codified in part at  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002).  Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate a claim for benefits.  Under 
38 U.S.C.A. § 5103A, the VCAA codified VA's duty to assist, 
and provides that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA were 
subsequently enacted and made effective November 9, 2000, for 
the most part.  See 38 C.F.R. §§ 3.102, 3.159 (2002).  For 
the reasons discussed below, the Board finds that the VCAA 
requires further development in this case.

In March 2003, the Board sent the veteran a letter notifying 
him of the requirements under the VCAA, pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2)(ii) (2002).  That 
regulation was recently invalidated by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court), as it required claimants to respond to VCAA notice 
within 30 days, as opposed to the one-year requirement of 
38 U.S.C.A. § 5103.  Disabled American Veterans v. Principi, 
No. 02-7304 (Fed. Cir. May 1, 2003).  In view of the Federal 
Circuit Court's decision, the case must be remanded to the RO 
ensure proper VCAA notice, and to offer the veteran an 
adequate opportunity to respond to that notice.  
 
The Board also notes that since the most recent supplemental 
statement of the case (SSOC) was issued in this appeal by the 
RO, additional evidence has been associated with the 
veteran's claims file.  Some of this evidence is duplicative 
of evidence previously contained in the claims file, and some 
evidence pertains to a claim not currently in appellate 
status.  Nevertheless, a portion of that evidence is relevant 
to the claims on appeal, and requires initial RO 
consideration, prior to the Board adjudicating this matter.  
See id.

Moreover, the Board notes that the most recent examination 
for the veteran's left knee disabilities was in August 1999.  
In a statement received at the Board in May 2003, the veteran 
indicated that his knee symptoms have continued to worsen 
over the years.  In light of the time lapse since the 1999 
examination, as well as the veteran's statement that his 
disabilities have worsened, the Board finds that a new 
examination would be helpful to ascertain the current nature 
and extent of the veteran's left knee disabilities.  
Additionally, the RO should request that the veteran identify 
any recent treatment records since September 1999, and obtain 
a copy of any records not already associated with the 
veteran's claims file.  

Therefore, this matter is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)).  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures found in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 are fully satisfied.  
As part of the notice required under the 
VCAA, the RO should inform the veteran 
that it would be helpful for him to 
identify any VA or private medical 
records not already of record that may be 
relevant to his claims, particularly any 
treatment records dated from September 
1999 to the present.  The RO should also 
conduct any additional development of 
this case that is deemed necessary, 
including, but not limited to, the 
following.

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
ascertain the nature and extent of his 
left knee disabilities, identified as:  
1) anterior cruciate ligament instability 
of the left knee; and 2) left knee 
internal derangement of the left knee 
joint with medial meniscus tear.  The 
claims folder and a copy of this Remand 
must be made available to the examiner 
for review in conjunction with this 
examination.  All necessary tests, 
including x-rays, should be conducted.  
The examiner is requested to comment on 
the degree of limitation of motion in the 
veteran's left knee, if any, including 
whether any motion is limited by pain, 
and if so, to what degree.  The examiner 
is also requested to comment on the 
presence of any instability, subluxation, 
effusion, swelling, incoordination, and 
functional limitation due to the left 
knee disabilities.  All pertinent medical 
complaints, symptoms, and clinical 
findings should be reported in detail.  

3.  After all required notification and 
development has been completed, the RO 
should again review each issue currently 
on appeal, on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	
                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




